--------------------------------------------------------------------------------


Exhibit 10.1


LIFECELL CORPORATION


EQUITY COMPENSATION PLAN


1.    Purposes of the Plan. This LifeCell Corporation Equity Compensation Plan
(the “Plan”) results from the merger of the LifeCell Corporation Year 2000 Stock
Option Plan (the “2000 Plan”) and the LifeCell Corporation 2003 Non-Employee
Director Stock Option Plan (the “Director Plan” and together with the 2000 Plan,
the “Prior Plans”) and the amendment and restatement of the Prior Plans in the
form of this Plan, which shall be the successor of the Prior Plans. The purposes
of this Plan are: to attract and retain the best available personnel for
positions of substantial responsibility, to provide additional incentives to
Employees, Directors and Consultants, and to promote the success of the Company
and any Parent or Subsidiary. Options granted under the Plan may be Incentive
Stock Options or Nonstatutory Stock Options, as determined by the Committee at
the time of grant. Stock Purchase Rights, Stock Awards, Unrestricted Share
Awards and Stock Appreciation Rights may also be granted under the Plan.


2.    Definitions. As used herein, the following definitions shall apply:


“Applicable Laws” means the requirements relating to the administration of
equity compensation plans under the applicable corporate and securities laws of
any of the states in the United States, U.S. federal securities laws, the Code,
any stock exchange or quotation system on which the Common Stock is listed or
quoted and the applicable laws of any foreign country or jurisdiction where
Awards are, or will be, granted under the Plan.


“Award” means an Option, a Stock Purchase Right, a Stock Appreciation Right, a
Stock Award and/or the grant of Unrestricted Shares.


“Board” means the Board of Directors of the Company.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means a committee of Directors appointed by the Board in accordance
with Section 4 of the Plan.


“Common Stock” means the common stock, par value $.001 per share, of the
Company.


“Company” means LifeCell Corporation, a Delaware corporation.


“Consultant” means any person, including an advisor, engaged by the Company or a
Parent or Subsidiary to render services to such entity, other than an Employee
or a Director.


“Director” means a member of the Board.

-1-

--------------------------------------------------------------------------------



“Employee” means any person, including officers and Directors (other than
Non-Employee Directors), serving as an employee of the Company or any Parent or
Subsidiary. An individual shall not cease to be an Employee in the case of (i)
any leave of absence approved by the Company or (ii) transfers between locations
of the Company or between the Company, its Parent, any Subsidiary or any
successor. For purposes of an Option initially granted as an Incentive Stock
Option, if a leave of absence of more than three months precludes such Option
from being treated as an Incentive Stock Option under the Code, such Option
thereafter shall be treated as a Nonstatutory Stock Option for purposes of this
Plan. Neither service as a Director nor payment of a director's fee by the
Company shall be sufficient to constitute “employment” by the Company.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:


(i)    if the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, the Fair Market Value
of a Share of Common Stock shall be the closing sales price of a Share of Common
Stock (or the closing bid, if no such sales were reported) as quoted on such
exchange or system for the last market trading day prior to the time of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable;


(ii)    if the Common Stock is regularly quoted by a recognized securities
dealer but is not listed in the manner contemplated by clause (i) above, the
Fair Market Value of a Share of Common Stock shall be the mean between the high
bid and low asked prices for the Common Stock on the last market trading day
prior to the day of determination, as reported in The Wall Street Journal or
such other source as the Committee deems reliable; or


(iii)   if neither clause (i) above nor clause (ii) above applies, the Fair
Market Value shall be determined in good faith by the Committee.


“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.


“Non-Employee Director” means a Director who is not an Employee.


“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.


“Notice of Grant” means a written or electronic notice evidencing certain terms
and conditions of an individual Option grant, Stock Purchase Right grant, Stock
Award grant or grant of Unrestricted Shares or Stock Appreciation Rights. The
Notice of Grant applicable to Stock Options shall be part of the Option
Agreement.


“Option” means a stock option granted pursuant to the Plan.


“Option Agreement” means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.

-2-

--------------------------------------------------------------------------------



“Optioned Stock” means the Common Stock subject to an Option or Stock Purchase
Right.


“Optionee” means the holder of an outstanding Option or Stock Purchase Right
granted under the Plan.


“Parent” means a “parent corporation” of the Company (or, in the context of
Section 15(c) of the Plan, of a successor corporation), whether now or hereafter
existing, as defined in Section 424(e) of the Code.


“Participant” shall mean any Service Provider who holds an Option, a Stock
Purchase Right, Restricted Stock, a Stock Award, Unrestricted Shares or Stock
Appreciation Rights granted or issued pursuant to the Plan.


“Restricted Stock” means shares of Common Stock acquired pursuant to a grant of
Stock Purchase Rights under Section 11 of the Plan.


“Restricted Stock Purchase Agreement” means a written agreement between the
Company and an Optionee evidencing the terms and restrictions applicable to
stock purchased under a Stock Purchase Right. Each Restricted Stock Purchase
Agreement shall be subject to the terms and conditions of the Plan and the
applicable Notice of Grant.


“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to such Rule
16b-3, as such rule is in effect when discretion is being exercised with respect
to the Plan.


“Section 16(b)” means Section 16(b) of the Exchange Act.


“Service Provider” means an Employee, Director or Consultant.


“Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.


“Stock Appreciation Right” means a right awarded pursuant to Section 14 of the
Plan.


“Stock Award” means an Award of Shares pursuant to Section 12 of the Plan.
 
“Stock Award Agreement” means an agreement, approved by the Committee, providing
the terms and conditions of a Stock Award.


“Stock Award Shares” means Shares subject to a Stock Award.


“Stock Awardee” means the holder of an outstanding Stock Award granted under the
Plan


“Stock Purchase Right” means the right to purchase Common Stock pursuant to
Section 11 of the Plan, as evidenced by a Notice of Grant.

-3-

--------------------------------------------------------------------------------



“Subsidiary” means a "subsidiary corporation" of the Company (or, in the context
of Section 15(c) of the Plan, of a successor corporation), whether now or
hereafter existing, as defined in Section 424(f) of the Code.


“Unrestricted Shares” means a grant of Shares made on an unrestricted basis
pursuant to Section 13 of the Plan.


3.    Stock Subject to the Plan. The maximum aggregate number of Shares that may
be issued under the Plan is 4,250,000 Shares, inclusive of any Shares issued
under the Prior Plans. The total number of Shares with respect to which
Incentive Stock Options may be granted shall be 4,250,000, inclusive of any
Shares with respect to which Incentive Stock Options were granted under the
Prior Plans. The maximum number of Shares subject to Options and Stock
Appreciation Rights which may be issued to any Participant under this Plan
and/or the Prior Plans during any calendar year is 600,000 Shares. The class and
aggregate number of Shares referred to in this paragraph shall be subject to
adjustment in accordance with Section 16(a) of the Plan.


The Shares may be authorized but unissued, or reacquired, shares of Common
Stock. If an Option, Stock Purchase Right or Stock Appreciation Right expires or
becomes unexercisable without having been exercised in full or is canceled or
terminated, or if any Shares of Restricted Stock or Shares underlying a Stock
Award are forfeited or reacquired by the Company, the Shares that were subject
thereto shall be added back to the Shares available for issuance under the Plan.
All Options granted under a Prior Plan shall continue in effect in accordance
with the terms of the option grant agreements entered into under such Prior Plan
and the terms of this Plan. The terms of this Plan shall supercede the Prior
Plans; provided, however, that to the extent that any terms of this Plan are
considered to be a “modification” of an Incentive Stock Option granted under the
2000 Plan for purposes of Section 424(h) of the Code, the terms of the 2000 Plan
shall control.

-4-

--------------------------------------------------------------------------------



4.    Administration of the Plan.


(a)    Appointment of Committee. The Plan shall be administered by a Committee
to be appointed by the Board, which Committee shall consist of not less than two
members of the Board and shall be comprised solely of members of the Board who
qualify as both non-employee directors as defined in Rule 16b-3(b)(3) of the
Exchange Act and outside directors within the meaning of Department of Treasury
Regulations issued under Section 162(m) of the Code. The Board shall have the
power to add or remove members of the Committee, from time to time, and to fill
vacancies thereon arising; by resignation, death, removal, or otherwise.
Meetings shall be held at such times and places as shall be determined by the
Committee. A majority of the members of the Committee shall constitute a quorum
for the transaction of business, and the vote of a majority of those members
present at any meeting shall decide any question brought before that meeting.
Notwithstanding the foregoing, for purposes of making any determinations with
respect to grants of Awards to Non-Employee Directors, the “Committee” shall be
deemed to refer to the Nominating and Corporate Governance Committee of the
Board.


(b)    Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority, in its discretion:


(i)      to determine the Fair Market Value;


(ii)     to select the Service Providers to whom Options, Stock Purchase Rights,
Stock Awards, Unrestricted Shares and Stock Appreciation Rights may be granted
hereunder;


(iii)    to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;


(iv)    to approve forms of agreement for use under the Plan;


(v)     to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder and of any Restricted Stock Purchase
Agreement. Such terms and conditions include, but are not limited to, the
exercise price, the time or times when Options, Stock Purchase Rights and Stock
Appreciation Rights may be exercised (which may be based on performance
criteria), any vesting, acceleration or waiver of forfeiture provisions, and any
restriction or limitation regarding any Option, Stock Purchase Right, Stock
Appreciation Right or Stock Award, or the Shares of Common Stock relating
thereto, based in each case on such factors as the Committee, in its sole
discretion, shall determine;


(vi)    to construe and interpret the terms of the Plan, Awards granted pursuant
to the Plan and agreements entered into pursuant to the Plan;


(vii)   to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;


(viii)      to modify or amend each Award (subject to Section 19 of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options, Stock Appreciation Rights and/or Stock
Purchase Rights longer than is otherwise provided for in the Plan and to
accelerate the time at which any outstanding Option, Stock Purchase Right or
Stock Appreciation Right may be exercised;

-5-

--------------------------------------------------------------------------------



(ix)   to allow grantees to satisfy withholding tax obligations by having the
Company withhold from the Shares to be issued upon exercise of an Option, Stock
Appreciation Rights or Stock Purchase Rights that number of Shares having a Fair
Market Value equal to the amount required to be withheld, provided that
withholding is calculated at the minimum statutory withholding level. The Fair
Market Value of the Shares to be withheld shall be determined on the date that
the amount of tax to be withheld is to be determined. All determinations to have
Shares withheld for this purpose shall be made by the Committee in its
discretion;


(x)    to authorize any person to execute on behalf of the Company any agreement
entered into pursuant to the Plan and any instrument required to effect the
grant of an Award previously granted by the Committee; and


(xi)   to make all other determinations deemed necessary or advisable for
administering the Plan.


(c)    Effect of Committee's Decision. The Committee's decisions, determinations
and interpretations shall be final and binding on all holders of Awards and
Restricted Stock. Neither the Board nor the Committee, nor any member or
delegate thereof, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with the Plan,
and each of the foregoing shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including without limitation reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under any directors’ and
officers’ liability insurance coverage which may be in effect from time to time.


5.    Eligibility.


(a)    General. Nonstatutory Stock Options, Stock Purchase Rights, Stock
Appreciation Rights, Stock Awards and Unrestricted Shares may be granted to
Service Providers. Incentive Stock Options may be granted only to Employees.
Notwithstanding anything contained herein to the contrary, an Award may be
granted to a person who is not then a Service Provider; provided, however, that
the grant of such Award shall be conditioned upon such person becoming a Service
Provider at or prior to the time of the execution of the agreement evidencing
such Award.


(b)    Non-Employee Director Option Grants.


(i)    Each Non-Employee Director shall be granted, on the date of his initial
election to the Board by shareholders or initial appointment by the Board, a
Nonstatutory Stock Option to purchase 25,000 Shares at a per share option price
(the “Option Price”) equal to the Fair Market Value of a share of Common Stock
on such date.


(ii)    On the date of the Company’s annual meeting of stockholders, there shall
be granted to each Non-Employee Director on the date of such annual meeting a
Nonstatutory Stock Option to purchase 10,000 Shares at a per share Option Price
equal to the Fair Market Value of a Share on such date; provided, however, that
any Non-Employee Director who receives a grant of Nonstatutory Stock Options
pursuant to Section 5(b)(i) shall not be entitled to receive a grant of
Nonstatutory Stock Options pursuant to this Section 5(b)(ii) in the same
calendar year.

-6-

--------------------------------------------------------------------------------



(iii)    Notwithstanding the foregoing provisions of this Section 5(b), no
Options shall be granted to a Non-Employee Director pursuant to this Section
5(b) on and after the Company’s annual meeting of stockholders occurring during
2006 (the “2006 Annual Meeting”). Options (and other Awards) may be granted to
Non-Employee Directors on and after the 2006 Annual Meeting under Section 5(a)
and other provisions of the Plan.


6.    Limitations.


(a)    Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, if a single Employee becomes eligible in any given year to
exercise Incentive Stock Options for Shares having a Fair Market Value in excess
of $100,000, those Options representing the excess shall be treated as
Nonstatutory Stock Options. In the previous sentence, “Incentive Stock Options”
include Incentive Stock Options granted under the Prior Plans and any other plan
of the Company or any Parent or any Subsidiary. For the purpose of deciding
which Options apply to Shares that “exceed” the $100,000 limit, Incentive Stock
Options shall be taken into account in the same order as granted. The Fair
Market Value of the Shares shall be determined as of the time the Option with
respect to such Shares is granted.


(b)    None of the Plan, any Award or any agreement entered into pursuant to the
Plan shall confer upon a Participant any right with respect to continuing the
grantee's relationship as a Service Provider with the Company, nor shall they
interfere in any way with the Participant's right or the Company's right to
terminate such relationship at any time, with or without cause.


7.    Term of the Plan. Subject to Section 23 of the Plan, the Plan shall become
effective upon its adoption by the Board. Unless terminated earlier under
Section 19 of the Plan, no Awards may be granted under the Plan after March 1,
2010.


8.    Term of Options. The term of each Option shall be stated in the applicable
Option Agreement; provided, however, that, unless otherwise established by the
Committee with respect to Non-Statutory Options granted to a Non-Employee
Director on or after the 2006 Annual Meeting, each Nonstatutory Stock Option
granted to a Non-Employee Director shall, subject to earlier termination in
accordance with Section 10(b) hereof, be exercisable for a period of ten years
from the date of grant. In the case of an Incentive Stock Option, the term shall
be ten (10) years from the date of grant or such shorter term as may be provided
in the applicable Option Agreement. However, in the case of an Incentive Stock
Option granted to an Optionee who, at the time the Incentive Stock Option is
granted, owns, directly or indirectly, stock representing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Parent or Subsidiary, the term of the Incentive Stock Option shall be
five (5) years from the date of grant or such shorter term as may be provided in
the applicable Option Agreement.


9.    Option Exercise Price; Exercisability.


(a)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Committee, subject
to the following:

-7-

--------------------------------------------------------------------------------



(i)    In the case of an Incentive Stock Option


(A)    granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant, or


(B)    granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.


(ii)    Except as provided by Section 5(b) with respect to the grant of
Nonstatutory Stock Options to Non-Employee Directors, the per Share exercise
price of a Nonstatutory Stock Option shall be determined by the Committee.


(b)    Exercise Period and Conditions. At the time that an Option is granted,
the Committee shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised; provided, however, that unless otherwise established by the Committee
with respect to Non-Statutory Options granted to a Non-Employee Director on or
after the 2006 Annual Meeting, each Nonstatutory Stock Option granted to a
Non-Employee Director shall, subject to earlier termination in accordance with
Section 10(b) hereof, be exercisable for a period of ten years from the date of
grant.


10.   Exercise of Options; Consideration.


(a)    Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and, except as
provided by the Plan with respect to Nonstatutory Stock Option granted to
Non-Employee Directors, at such times and under such conditions as determined by
the Committee and set forth in the Option Agreement, provided, however, that
unless otherwise established by the Committee with respect to Non-Statutory
Options granted to a Non-Employee Director on or after the 2006 Annual Meeting,
each Nonstatutory Stock Option granted to a Non-Employee Director may be
exercised in whole or in part at any time commencing one year after the date of
grant thereof. An Option shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised. Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Option Agreement and Section 10(c) of the Plan.
Shares issued upon exercise of an Option shall be issued in the name of the
Optionee. Until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a shareholder shall
exist with respect to the Optioned Stock, notwithstanding the exercise of the
Option. The Company shall issue (or cause to be issued) such Shares promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 16 of the Plan. Exercising an Option in
any manner shall decrease the number of Shares thereafter available, both for
purposes of the Plan and for sale under the Option, by the number of Shares as
to which the Option is exercised.


(b)    Termination of Relationship as a Service Provider.

-8-

--------------------------------------------------------------------------------



(i)    Service Providers other than Non-Employee Directors. Except as may be
otherwise expressly provided herein or in the Option agreement, Options of
Participants other than Non-Employee Directors shall terminate on the earlier of
the date of the expiration of the Option or one day less than three months after
the date of the severance of the employment or affiliation relationship between
the Company and the Optionee for any reason, for or without cause, other than
death. Whether authorized leave of absence, or absence on military or government
service, shall constitute severance of the employment or affiliation
relationship between the Company and the Optionee shall be determined by the
Committee at the time thereof. Unless the Optionee’s Option agreement
specifically addresses the matter and expressly provides otherwise, after the
severance of the employment or affiliation relationship between the Company and
the Optionee, the Optionee shall have the right, at any time prior to the
termination of the Option, to exercise the Option solely to the extent the
Optionee was entitled to exercise it immediately prior to the date of such
severance. In the event of the death of the holder of an Option while in the
employ or affiliation of the Company and before the date of expiration of such
Option, such Option shall terminate on the earlier of such date of expiration or
six months following the date of such death. After the death of the Optionee,
his executors, administrators or any person or persons to whom his Option may be
transferred by will or by the laws of descent and distribution, shall have the
right, at any time prior to such termination, to exercise the Option, in whole
(subject to the provisions of Paragraph 8 hereof, but without regard to any
limitation set forth in or imposed pursuant to Paragraph 9 hereof) or in part.
An employment or affiliation relationship between the Company and the Optionee
shall be deemed to exist during any period in which the Optionee is employed by
or affiliated with the Company, by any Parent or Subsidiary, by a corporation
issuing or assuming a common stock option in a transaction to which Section
424(a) of the Code, applies, or by a Parent or Subsidiary corporation of such
corporation issuing or assuming a stock option (and for this purpose, the phrase
“corporation issuing or assuming a stock option” shall be substituted for the
word “Company” in the definitions of Parent and Subsidiary specified in Section
2 of this Plan, and the parent-subsidiary relationship shall be determined at
the time of the corporate action described in Section 424(a) of the Code).


(ii)    Non-Employee Directors. Except as may be otherwise expressly provided in
this Plan or by the Committee, each Nonstatutory Stock Option of a Non-Employee
Director, to the extent it shall not have been exercised previously, shall
terminate on the earlier of the following:


(A)    On the last day of the three-month period commencing on the date on which
the Non-Employee Director ceases to be a member of the Board for any reason
other than death or permanent disability (as defined below), during which period
the Non-Employee Director shall be entitled to exercise all Nonstatutory Stock
Options held by the Non-Employee Director on the date on which the Non-Employee
Director ceased to be a member of the Board which could have been exercised on
such date. As used in this section, “permanent disability” means a physical or
mental infirmity which impairs the Non-Employee Director’s ability to perform
substantially his or her duties; or


(B)    On the last day of the twelve-month period commencing either on the date
of the Non-Employee Director’s death while serving as a member of the Board, or
on the date of termination as a member of the Board due to permanent disability,
during which period the Non-Employee Director, the executor or administrator of
the Non-Employee Director’s estate or the person or persons to whom the
Non-Employee Director’s Nonstatutory Stock Option shall have been transferred by
will or the laws of descent or distribution, as the case may be, shall be
entitled to exercise all Nonstatutory Stock Options in respect of the number of
Shares that the Non-Employee Director would have been entitled to purchase had
the Non-Employee Director exercised such Nonstatutory Stock Options either on
the date of his death, or the date of termination as a member of the Board due
to permanent disability.

-9-

--------------------------------------------------------------------------------



(c)    Form of Consideration. The Committee shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Committee shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:


(i)      cash;


(ii)     check;


(iii)    other Shares which (A) have been owned by the Optionee for more than
six months on the date of surrender, and (B) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;


(iv)    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;


(v)     any combination of the foregoing methods of payment; or


(vi)    such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.


11.   Stock Purchase Rights.


(a)    Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other Awards granted under the Plan and/or cash
awards made outside of the Plan. After the Committee determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically, by means of a Notice of Grant and/or a Restricted
Stock Purchase Agreement in the form determined by the Committee, of the terms,
conditions and restrictions related to the offer, including the number of Shares
that the offeree shall be entitled to purchase and the price to be paid for such
Shares. The offer shall be accepted by execution of a Restricted Stock Purchase
Agreement in the form determined by the Committee.


(b)    Repurchase Option. Unless the Committee determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser's
service with the Company for any reason (including death or disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement shall be the original price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option shall lapse at a rate determined by the Committee.


(c)    Other Provisions. The Restricted Stock Purchase Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Committee in its sole discretion.

-10-

--------------------------------------------------------------------------------



(d)    Rights as a Shareholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a shareholder, and shall
be a shareholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 16 of the Plan.


12.   Stock Awards. The Committee may, in its sole discretion, grant (or sell at
par value or such higher purchase price as it determines) Shares to a Service
Provider subject to such terms and conditions as the Committee sets forth in a
Stock Award Agreement evidencing such grant. The grant of Stock Awards shall be
subject to the following provisions:


(a)    At the time a Stock Award is made, the Committee shall establish a
vesting period (the "Restricted Period") applicable to the Stock Award Shares
subject to such Stock Award. The Committee may, in its sole discretion, at the
time a grant is made, prescribe restrictions in addition to the expiration of
the Restricted Period, including the satisfaction of corporate or individual
performance objectives. None of the Stock Award Shares may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the Restricted
Period applicable to such Stock Award Shares or prior to the satisfaction of any
other restrictions prescribed by the Committee with respect to such Stock Award
Shares.


(b)    The Company shall issue, in the name of each Service Provider to whom
Stock Award Shares have been granted, stock certificates representing the total
number of Stock Award Shares granted to such person, as soon as reasonably
practicable after the grant. The Company, at the direction of the Committee,
shall hold such certificates, properly endorsed for transfer, for the Stock
Awardee's benefit until such time as the Stock Award Shares are forfeited to the
Company, or the restrictions lapse.


(c)    Unless otherwise provided by the Committee, holders of Stock Award Shares
shall have the right to vote such Shares and have the right to receive any cash
dividends with respect to such Shares. All distributions, if any, received by a
Stock Awardee with respect to Stock Award Shares as a result of any stock split,
stock distribution, combination of shares, or other similar transaction shall be
subject to the restrictions of this Section 12.


(d)    Unless otherwise provided by the Stock Award Agreement, any Stock Award
Shares granted to a Service Provider pursuant to the Plan shall be forfeited if
the Stock Awardee terminates employment or his consultancy arrangement with the
Company or its subsidiaries for any reason prior to the expiration or
termination of the applicable Restricted Period and the satisfaction of any
other conditions applicable to such Stock Award Shares. Upon such forfeiture,
the Stock Award Shares that are forfeited shall be retained in the treasury of
the Company and be available for subsequent awards under the Plan.


(e)    Upon the expiration or termination of the Restricted Period and the
satisfaction of any other conditions prescribed by the Committee, the
restrictions applicable to the Stock Award Shares shall lapse and, at the Stock
Awardee’s request, a stock certificate for the number of Stock Award Shares with
respect to which the restrictions have lapsed shall be delivered, free of all
such restrictions, to the Stock Awardee or his beneficiary or estate, as the
case may be.


-11-

--------------------------------------------------------------------------------


 
13.   Unrestricted Shares. The Committee may grant Unrestricted Shares in
accordance with the following provisions:


(a)    The Committee may cause the Company to grant Unrestricted Shares to
Service Providers at such time or times, in such amounts and for such reasons as
the Committee, in its sole discretion, shall determine. No payment shall be
required for Unrestricted Shares.


(b)    The Company shall issue, in the name of each Service Provider to whom
Unrestricted Shares have been granted, stock certificates representing the total
number of Unrestricted Shares granted to such individual, and shall deliver such
certificates to such Service Provider as soon as reasonably practicable after
the date of grant or on such later date as the Committee shall determine at the
time of grant.


14.   Stock Appreciation Rights. A Stock Appreciation Right may be granted by
the Committee either alone, in addition to, or in tandem with other Awards
granted under the Plan. Each Stock Appreciation Right granted under the Plan
shall be subject to the following terms and conditions:


(a)    Each Stock Appreciation Right shall relate to such number of Shares as
shall be determined by the Committee.


(b)    The Award Date (i.e., the date of grant) of a Stock Appreciation Right
shall be the date specified by the Committee, provided that that date shall not
be before the date on which the Stock Appreciation Right is actually granted.
The Award Date of a Stock Appreciation Right shall not be prior to the date on
which the recipient commences providing services as a Service Provider. The term
of each Stock Appreciation Right shall be determined by the Committee, but shall
not exceed ten years from the date of grant. Each Stock Appreciation Right shall
become exercisable at such time or times and in such amount or amounts during
its term as shall be determined by the Committee. Unless otherwise specified by
the Committee, once a Stock Appreciation Right becomes exercisable, whether in
full or in part, it shall remain so exercisable until its expiration,
forfeiture, termination or cancellation.


(c)    A Stock Appreciation Right may be exercised, in whole or in part, by
giving written notice to the Committee. As soon as practicable after receipt of
the written notice, the Company shall deliver to the person exercising the Stock
Appreciation Right stock certificates for the Shares to which that person is
entitled under Section 14(d) hereof.


(d)    A Stock Appreciation Right shall be exercisable for Shares only. The
number of Shares issuable upon the exercise of the Stock Appreciation Right
shall be determined by dividing:


(A)    the number of Shares for which the Stock Appreciation Right is exercised
multiplied by the amount of the appreciation per Share (for this purpose, the
"appreciation per Share" shall be the amount by which the Fair Market Value of a
Share on the exercise date exceeds (x) in the case of a Stock Appreciation Right
granted in tandem with an Option, the exercise price or (y) in the case of a
Stock Appreciation Right granted alone without reference to an Option, the Fair
Market Value of a Share on the Award Date of the Stock Appreciation Right); by


(B)    the Fair Market Value of a Share on the exercise date.

-12-

--------------------------------------------------------------------------------



15.   Non-Transferability. Unless determined otherwise by the Committee, an
Option, Stock Purchase Right or Stock Appreciation Right may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Participant, only by the Participant. If the
Committee makes an Option, Stock Purchase Right or Stock Appreciation Right
transferable, such Option, Stock Purchase Right or Stock Appreciation Right
shall contain such additional terms and conditions as the Committee deems
appropriate. Notwithstanding the foregoing, the Committee, in its sole
discretion, may provide in the Option Agreement regarding a given Option that
the Optionee may transfer, without consideration for the transfer, his or her
Nonstatutory Stock Options to members of his or her immediate family, to trusts
for the benefit of such family members, or to partnerships in which such family
members are the only partners, provided that the transferee agrees in writing
with the Company to be bound by all of the terms and conditions of this Plan and
the applicable Option. During the period when Shares of Restricted Stock and
Stock Award Shares are restricted (by virtue of vesting schedules or otherwise),
such Shares may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution.


16.   Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.


(a)    Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Shares of Common Stock covered by
each outstanding Option, Stock Purchase Right, Stock Appreciation Right and
Stock Award, the number of Shares of Restricted Stock outstanding and the number
of Shares of Common Stock which have been authorized for issuance under the Plan
but as to which no Options, Stock Purchase Rights, Stock Appreciation Rights or
Stock Awards have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Option, Stock Purchase Right, Stock
Appreciation Right, Restricted Stock Purchase Agreement or Stock Award, as well
as the price per share of Common Stock covered by each such outstanding Option,
Stock Purchase Right or Stock Appreciation Right, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration." Such adjustment shall be made by the
Committee, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares of Common Stock subject to an Award
hereunder.


(b)    Corporate Transactions. If the Company merges or consolidates with
another corporation, whether or not the Company is a surviving corporation, or
if the Company is liquidated or sells or otherwise disposes of substantially all
its assets, or if any “person” (as that term is used in Section 13(d) and
14(d)(2) of the Exchange Act) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing greater than 50% of the
combined voting power of the Company's then outstanding securities (each such
event a “Corporate Transaction Event”) then (i) subject to the provisions of
clause (iii) below, after the effective date of such merger, consolidation,
liquidation, sale or other disposition, or change in beneficial ownership, as
the case may be, each holder of an outstanding Option, Stock Purchase Right or
Stock Appreciation Right shall be entitled, upon exercise of such Option, Stock
Purchase Right or Stock Appreciation Right to receive, in lieu of Shares of
Common Stock, the number and class or classes of shares of such stock or other
securities or property to which such holder would have been entitled if,
immediately prior to such merger, consolidation, liquidation, sale or other
disposition, or change in beneficial ownership, such holder had been the holder
of record of a number of Shares of Common Stock equal to the number of shares as
to which such Option, Stock Purchase Right and Stock Appreciation Right may be
exercised; (ii) the Board may waive any limitations set forth in or imposed
pursuant hereto so that all Options, Stock Purchase Rights and Stock
Appreciation Rights from and after a date prior to the effective date of such
Corporate Transaction Event, as specified by the Board, shall be exercisable in
full; and (iii) all outstanding Options, Stock Purchase Rights and Stock
Appreciation Rights may be canceled by the Board as of the effective date of any
such Corporate Transaction Event.

-13-

--------------------------------------------------------------------------------



In the event of a Corporate Transaction Event, then, absent a provision to the
contrary in any particular Restricted Stock Purchase Agreement or Stock Award
(in which case the terms of such Restricted Stock Purchase Agreement or Stock
Award shall supercede each of the provisions of this paragraph which are
inconsistent with such Restricted Stock Purchase Agreement or Stock Award), each
outstanding Restricted Stock Purchase Agreement and Stock Award shall be assumed
or an equivalent agreement or award substituted by the successor corporation or
a Parent or Subsidiary of the successor corporation. In the event that the
Committee determines that the successor corporation or a Parent or a Subsidiary
of the successor corporation has refused to assume or substitute an equivalent
agreement or award for each outstanding Restricted Stock Purchase Agreement and
Stock Award, all vesting periods and conditions under Restricted Stock Purchase
Agreements and Stock Awards shall be deemed to have been satisfied.


Except as hereinbefore expressly provided, the issue by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
for cash or property, or for labor or services either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into sub shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of Shares of Common Stock then subject to
outstanding Options, Stock Purchase Rights and Stock Appreciation Rights.


17.   Substitute Options. In the event that the Company, directly or indirectly,
acquires another entity, the Board may authorize the issuance of stock options
(“Substitute Options”) to the individuals performing services for the acquired
entity in substitution of stock options previously granted to those individuals
in connection with their performance of services for such entity upon such terms
and conditions as the Board shall determine, taking into account the conditions
of Code Section 424(a), as from time to time amended or superceded, in the case
of a Substitute Option that is intended to be an Incentive Stock Option. Shares
of capital stock underlying Substitute Stock Options shall not constitute Shares
issued pursuant to the Plan for any purpose.


18.   Date of Grant. The date of grant of an Option, Stock Purchase Right, Stock
Appreciation Right, Stock Award or Unrestricted Share shall be, for all
purposes, the date on which the Committee makes the determination granting such
Option, Stock Purchase Right, Stock Appreciation Right, Stock Award or
Unrestricted Share, or such other later date as is determined by the Committee.
Notice of the determination shall be provided to each grantee within a
reasonable time after the date of such grant.

-14-

--------------------------------------------------------------------------------



19.   Amendment and Termination of the Plan. The Board may modify, revise or
terminate this Plan at any time and from time to time, subject to the approval
of the Company’s stockholders to the extent required by Applicable Laws;
provided, however, that no such modification, revision, or termination of the
Plan may impair the rights of any Participant without the Participant’s written
consent. All Awards granted under this Plan shall be subject to the terms and
provisions of this Plan and any amendment, modification or revision of this Plan
shall be deemed to amend, modify or revise all Awards outstanding under this
Plan at the time of such amendment, modification or revision.


20.   Conditions Upon Issuance of Shares.


(a)    Legal Compliance. Shares shall not be issued in connection with the grant
of any Stock Award or Unrestricted Share or the exercise of any Option, Stock
Purchase Right or Stock Appreciation Right unless such grant or the exercise of
such Option, Stock Purchase Right or Stock Appreciation Right and the issuance
and delivery of such Shares shall comply with Applicable Laws and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.


(b)    Investment Representations. As a condition to the grant of any Stock
Award or Unrestricted Share or the exercise of any Option, Stock Purchase Right
or Stock Appreciation Right, the Company may require the person receiving such
Award or exercising such Option, Stock Purchase Right or Stock Appreciation
Right to represent and warrant at the time of any such exercise or grant that
the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required.


(c)    Additional Conditions. The Committee shall have the authority to
condition the grant of any Award or rights under any Restricted Stock Purchase
Agreement in such other manner that the Committee determines to be appropriate,
provided that such condition is not inconsistent with the terms of the Plan.
Such conditions may include, among other things, obligations of recipients to
execute non-compete, non-solicitation and non-disclosure covenants.


(d)    Trading Policy Restrictions. Option, Stock Purchase Right and Stock
Appreciation Right exercises and other Awards under the Plan shall be subject to
the terms and conditions of any insider trading policy established by the
Company or the Committee.


21.   Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.


22.   Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

-15-

--------------------------------------------------------------------------------



23.   Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws. Notwithstanding any provision in the Plan
to the contrary, any exercise of an Option, Stock Purchase Right or Stock
Appreciation Right granted before the Company has obtained shareholder approval
of the Plan in accordance with this Section 23 shall be conditioned upon
obtaining such shareholder approval of the Plan in accordance with this Section
23.


24.   Withholding; Notice of Sale. The Company shall be entitled to withhold
from any amounts payable to an Employee any amounts which the Company
determines, in its discretion, are required to be withheld under any Applicable
Law as a result of any action taken by a holder of an Award.


25.   Arbitration of Disputes. Any controversy arising out of or relating to
this Plan or an Option or other Award Agreement shall be resolved by arbitration
conducted pursuant to the arbitration rules of the American Arbitration
Association. The arbitration shall be final and binding on the parties.


26.   Governing Law. This Plan shall be governed by the laws of the state of
Delaware, without regard to conflict of law principles.
 
 
-16-


--------------------------------------------------------------------------------